SCHWARTZ, ALAN R., Associate Judge.
The plaintiff-appellant seeks review of a non-final order refusing to require his transportation at state expense from prison and abating his civil case against his former attorney until he is released and is able to appear at trial on his own. We treat this unauthorized appeal, see Fla.R. App.P. 9.130, as an application for certiora-ri and, upon the conclusion that the trial court did not abuse its discretion, deny that relief. See Price v. Johnston, 334 U.S. 266, 68 S.Ct. 1049, 92 L.Ed. 1356 (1948); Stone v. Morris, 546 F.2d 730 (7th Cir.1976); Kirk v. United States, 589 F.Supp. 808 (E.D.Va.1984).
CERTIORARI DENIED.
COBB and COWART, JJ., concur.